Citation Nr: 0023792	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-43 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial disability 
evaluation, in excess of 40 percent, for service-connected 
intervertebral disc syndrome, lumbar spine.

2.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected intervertebral 
disc syndrome, cervical spine.

3.  Entitlement to an increased initial disability 
evaluation, in excess of 10 percent, for service-connected 
tendonitis of the left upper extremity.

4.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected tendonitis of the 
right upper extremity.

5.  Entitlement to an increased initial disability 
evaluation, in excess of 10 percent, for service-connected 
chondromalacia patella, right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 
1970 and from February 1985 to April 1996.  The record also 
reflects a period of unverified service from April 1980 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part: 
(1) granted service connection for intervertebral disc 
syndrome, lumbar spine, and assigned thereto a 10 percent 
initial disability evaluation, effective May 1996; 
(2) granted service connection for intervertebral disc 
syndrome, cervical spine, and assigned thereto a 
noncompensable (0 percent) initial disability evaluation, 
effective May 1996; (3) granted service connection for 
tendonitis of the upper extremities, and assigned thereto a 
noncompensable initial disability evaluation, effective May 
1996; (4) granted service connection for chondromalacia, 
right knee, and assigned thereto a noncompensable initial 
disability evaluation, effective May 1996; and 
(5) denied entitlement to service connection for loss of 
visual acuity.  The appellant filed a notice of disagreement 
and substantive appeal addressing all of these issues.

In November 1997, the RO issued a rating decision that 
increased the initial disability rating assigned to the 
appellant's service-connected intervertebral disc syndrome, 
lumbar spine, from 10 percent to 40 percent, effective May 
1996.  That rating decision also increased the initial 
disability rating assigned to the appellant's service-
connected chondromalacia, right knee, from noncompensable to 
10 percent, effective May 1996.  Finally, the RO's November 
1997 rating decision separately rated the appellant's 
tendonitis of the upper extremities.  Specifically, the 
appellant's service-connected tendonitis of the left upper 
extremity was assigned an initial disability rating of 10 
percent, effective May 1996, and his service-connected 
tendonitis of the right upper extremity was assigned a 
noncompensable initial disability rating.

In May 1999, the Board issued a decision that denied the 
appellant's claim for service connection for loss of visual 
acuity.  The Board then remanded the remaining issues on 
appeal, all involving initial rating determinations, for the 
RO to resolve some procedural concerns. See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The requested development has 
now been completed, and the Board shall now proceed with the 
appeal. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran's service-connected intervertebral disc 
syndrome, lumbar spine, is manifested by: forward flexion to 
80 degrees; backward extension to 10 degrees; right lateral 
flexion to 15 degrees; left lateral flexion to 20 degrees; 
objective evidence of pain on the extremes of flexion and 
extension; normal musculature of the back; 5/5 muscle 
strength; mild tenderness over the muscles of the lumbar 
spine; no postural abnormalities; no neurological 
abnormalities; symmetrical deep tendon reflexes; and 
complaints of constant low back pain; X-ray examinations of 
the veteran's spine, performed in June 1996, revealed 
moderate narrowing between the L5-S1 vertebrae.  

3.  The veteran's service-connected intervertebral disc 
syndrome, cervical spine, is manifested by: full range of 
motion, with pain in the cervical area when looking upward 
and to the left; normal spinal musculature; pain on palpation 
at C6 and C7; no neurological abnormalities; and subjective 
complaints of pain and discomfort; X-ray examination of the 
cervical spine, performed in June 1996, revealed considerable 
narrowing between C3-C4, C4-C5 and C5-C6.

4.  The veteran's service-connected tendonitis of the left 
upper extremity is manifested by normal strength and 
function, with the exception of very slight weakness in the 
left shoulder, and subjective complaints of occasional pain 
and weakness.

5.  The veteran's service-connected tendonitis of the right 
upper extremity is manifested by normal strength and 
function, and subjective complaints of occasional pain and 
weakness.

6.  The veteran's service-connected chondromalacia patella, 
right knee, is manifested by: normal range of motion; normal 
function; occasional swelling; no deformity, subluxation or 
lateral instability; and subjective complaints of pain and 
swelling in the right knee; X-ray examination of the right 
knee revealed no bone or joint abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating, 
in excess of 40 percent, for service-connected intervertebral 
disc syndrome, lumbar spine, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2000); Part 4 including 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a and 
Diagnostic Codes 5293, 5295 (1999).

2.  The criteria for a 10 percent initial disability rating, 
and not in excess thereof, have been met for the veteran's 
service-connected intervertebral disc syndrome, cervical 
spine. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2000); 
Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
and Diagnostic Code 5293 (1999).

3.  The criteria for an increased initial disability rating, 
in excess of 10 percent, for service-connected tendonitis of 
the left upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2000); Part 4 including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a and Diagnostic 
Codes 5003 and 5024 (1999).

4.  The criteria for an increased (compensable) initial 
disability rating for service-connected tendonitis of the 
left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2000); Part 4 including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a and Diagnostic Codes 5003 
and 5024 (1999).

5.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for the veteran's service-connected 
chondromalacia patella, right knee, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claims for increased initial disability 
evaluations for his service-connected spine, right knee and 
upper extremity disorders are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The initial 
assignment of a disability rating following the award of 
service connection is part of the original claim, and the 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased rating issues on 
appeal as the evaluation for service-connected spine, right 
knee and upper extremity disorders, rather than as a 
disagreement with the original rating award for these 
conditions.  However, the Board's prior remand, dated in May 
1999, and the RO's supplemental statement of the case, dated 
in June 1999, provided the appellant with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of initial disability 
evaluations herein.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issues on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluations assigned to his service-
connected conditions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The veteran served on active duty from July 1966 to July 1970 
and from February 1985 to April 1996.  The record also 
reflects a period of unverified service from April 1980 to 
February 1985.  The RO has obtained the veteran's service 
medical records, and they appear to be complete.  The 
veteran's initial enlistment examination, performed in April 
1966, noted essentially normal findings throughout.  The 
discharge examination from the veteran's first period of 
service was performed in July 1970.  The report of this 
examination revealed normal findings concerning the veteran's 
spine, upper and lower extremities.

In March 1980, a re-enlistment examination was conducted.  
The report of this examination noted essentially normal 
findings throughout.  A review of the service medical records 
from the veteran's second period of enlistment revealed 
treatment for a variety of conditions, including back pain 
(both cervical and lumber areas), upper extremity cramping 
and numbness, and right knee pain.  The veteran was diagnosed 
with chondromalacia, right knee, in 1982, and intermittent 
right knee problems continued throughout the remainder of his 
active duty service.  A treatment report, dated in November 
1984, noted the veteran's complaints of numbness and pain in 
his right forearm.  The report concluded with a diagnosis of 
cervical radicular symptoms vs. carpal tunnel syndrome.  The 
report of a physical examination, dated in February 1985, 
noted findings of "? C-6 radiculopathy, followed by 
neurology."  Medical treatment reports, dated in 1988, 
revealed multiple treatments for low back strain.  A 
September 1992 treatment report noted the veteran's 
complaints of a cramping back.  The report concluded with a 
diagnosis of low back strain.  A treatment report, dated in 
July 1993, noted the veteran's complaints of right knee pain 
while jogging.  An assessment of right patella femoral 
syndrome was given.  A treatment report, dated in August 
1993, noted the veteran's complaints of bilateral pain in his 
elbows.  The report concluded with a diagnosis of bilateral 
tendonitis of the upper extremities.  In March 1994, the 
veteran sought treatment for tendonitis of the right upper 
extremity.  A June 1994 treatment report noted the veteran's 
complaints of recurrent right knee pain.  The report 
concluded with an assessment of right patella femoral 
syndrome.  An X-ray examination of the veteran's right knee, 
performed in September 1994, revealed no evidence of acute 
fracture, dislocation or bone destruction.  The report also 
noted that a "focus of calcification adjacent to the proximal 
fibula has the appearance of a remote avulsion type injury."  
A treatment report, dated in January 1995, noted the 
veteran's complaints of low back pain, with radiation down 
into right leg.  X-ray examination of the lumbar spine 
revealed possible L5 left spondylolysis and minimal 
degenerative arthritis.  The report concluded with an 
assessment of low back pain, secondary to degenerative disc 
disease.  A treatment report, dated in May 1995, noted the 
veteran's continuing complaints of low back pain.  An 
assessment of right S1 radiculopathy was indicated.  

In June 1995, a medical board was convened and recommended 
that the veteran be assigned to a twelve-month period of 
limited duty.  The medical board report noted that a magnetic 
resonance imaging examination revealed a herniated disc at 
L5-S1, paracentral to the right with some S1 root nerve 
compression.  The report concluded with an impression L5-S1 
herniated disc with superimposed unilateral spondylolysis.  A 
treatment report, dated in September 1995, noted that the 
veteran's leg pain had resolved, but that his back pain 
persisted.  The report concluded with an impression of L5-S1 
herniated nucleus pulposus with S1 radiculopathy and 
unilateral spondylolysis, L5.  The report recommended that 
the veteran be referred to the medical board.  

In March 1996, the veteran's discharge examination was 
conducted.  The report of this examination noted, in 
pertinent part, normal findings regarding the veteran's 
spine, lower and upper extremities.  A medical history 
report, completed at that time, noted the veteran's history 
of recurrent back pain and arthritis in the right knee with 
bone chips.  The report stated "herniated disc Dec. 94, L5 
S1, limited duty x 6 months.  No operation nec. [not 
considered disabling]."  It also noted "right knee pain for 
16 yrs. documented in [medical records], occ. Pain [with] 
prolonged running. [not considered disabling]."  It also 
noted that the veteran was right-handed.

Following his discharge from the service, the veteran 
underwent a VA general physical examination in June 1996.  
The report of this examination noted the veteran's past 
medical history of back problems.  The report noted that he 
"walks [with] upright gait, with normal posture, and he is 
well developed and well nourished and in no acute pain or 
distress."   In addressing the veteran's tendonitis of the 
upper arms and forearms, the examiner noted that the veteran 
"has this recurrence occasionally, when . . . using his hands 
a great deal.  Then, this reoccurs and causes him pain.  He 
stated he has not had this problem recently."  The report 
concluded with diagnoses, in pertinent part, of: (1) possible 
herniated disk at L5-S1; (2) degenerative joint disease of 
the cervical spine; (3) status post inguinal hernia repair on 
the right side; (4) history of hypertension; and (5) history 
of right knee pain in the past, however, the right knee was 
normal today.

In June 1996, a VA examination for joints was conducted.  In 
addressing his right knee disorder, the veteran "stated he 
has had no swelling, deformity, subluxation, or lateral 
instability."  Physical examination of the right knee 
revealed flexion back to 60 degrees and extension out to 175 
degrees.  Rotation of the lower extremities was normal.  The 
knee appeared to be fairly normal and was nontender upon 
palpation.  An X-ray examination of the right knee was 
performed and revealed no bone or joint abnormalities.  The 
report concluded with an impression of normal right knee 
examination

In June 1996, a VA examination for diseases or injuries of 
the spinal cord was conducted.  The report of this 
examination noted the veteran's narrative history of back 
problems.   The veteran stated that the pain comes and goes 
depending on his activity.  He reported difficulty with 
bending and stooping for long periods of time and cramping  
in the back of his legs.  The report noted that the veteran 
was able to walk and had normal reflexes and equal strength 
bilaterally in the lower extremities.  Physical examination 
revealed tenderness at L5-S1.  The report also noted that the 
veteran's vibratory and sensory sensation were normal.  Range 
of motion testing revealed forward flexion to 80 degrees, 
extension to 10 degrees, left lateral flexion to 20 degrees 
and right lateral flexion to 15 degrees.  The report noted 
pain on the extremes of flexion and extension.  Mild 
tenderness was noted over the muscles of the lumbar spine.  
No fixed deformities, postural abnormalities or neurological 
involvement was noted.  In discussing the veteran's cervical 
spine, the report stated:

At C-6 C-7 area of the cervical spine, he 
complained of some pain with palpation.  
The range of the motion of the cervical 
spine showed to be able to turn his head 
to the right to sixty degrees, to the 
left sixty degrees, up seventy degrees, 
and down sixty-five degrees.  The rest of 
the evaluation of the cervical spine and 
the lumbar spine appeared normal.

X-ray examination of the veteran's spine revealed 
considerable narrowing between C3-C4, C4-C5 and C5-C6 of the 
cervical vertebrae with mild compression of these vertebrae.  
Moderate narrowing was noted in the L5-S1 vertebrae.  The 
report concluded with an impression of arthritic changes in 
cervical spine with narrowing of L5-S1 vertebrae.    

A treatment report, dated in December 1996, was submitted 
from D. E. Russell M.D.  In his report, Dr. Russell noted 
that the veteran's "right knee was a little swollen as 
compared with the left, and makes a popping nose [sic] on 
manipulation, but has full range of motion.  It seemed weak 
as compared with the left side.  No edema."

In January 1997, the veteran underwent a vocational 
rehabilitation examination.  The report of this examination 
noted the veteran's complaints of pain in his back, right 
knee and feet.  The report stated "[h]e still has occasional 
soreness in the knee.  The soreness in the arms is a vague 
complaint, which comes and goes and which has not been 
disabling."  Physical examination revealed, in part:

[A]n intelligent, healthy appearing male 
who does walk with a normal gait.  He 
demonstrates almost full range of motion 
of the spine and complains of some 
tenderness on extremes of forward 
bending.  There are no neurological 
abnormalities in the extremities.

Examination of the right knee is normal.  

X-ray examinations of the lumbar spine and right knee were 
reported to be normal.  A diagnosis of old lumbar disc 
syndrome with continuing pain was listed.  The examining 
physician then noted the following recommendations:

This patient has difficulty with 
prolonged bending, lifting or any 
movement that strains the low back.  
Considering the training that he has had 
previously and the work activity, I think 
the best course to follow here would be 
to give him some extra training in the 
electrical codes and let him continue to 
do electrical work involving primarily 
inside work on houses and buildings.

In March 1997, a functional capacity assessment was performed 
by a licensed occupational therapist.  The report noted lower 
back pain as the veteran's chief complaint.  In discussing 
his abilities, the report noted that, from a standing 
position, the veteran was able to reach and retrieve a 10-
pound toolbox from an overhead shelf with both hands.  It 
also noted that he could walk for one mile, and even run, but 
only for a short sprint.  Physical examination revealed, in 
part:

NEUROLOGICAL DYSFUNCTION: None

ATROPHY/EDEMA: None

RANGE OF MOTION LIMITATIONS:  This client 
has full active range of motion in all 
extremities . . . 

SPINAL MUSCULATURE: Although the client 
has normal spinal musculature and good 
active range of motion, he has pain in 
the cervical spine area when looking 
upward and to the left.  In the thoracic 
area, he has some pain between his 
shoulder blades which he describes as a 
stabbing sensation.  He stated he has 
constant pain in the lumbar area.

UPPER EXTREMITY FUNCTION:  This client 
has normal strength and function in his 
upper extremities, with the exception of 
some very slight weakness in the left 
shoulder with a strength grade of 4/5.

. . . 

LOWER EXTREMITY FUNCTION: This client has 
normal function in his lower extremities, 
which is adequate for ambulation and most 
lower extremity activity.  He does have 
osteoarthritis in his knees and complains 
of some tingling in his feet when his 
back is hurting.

In discussing the veteran's work tolerance, the examiner 
noted that the veteran "will be unable to do activities which 
will require frequent lifting, particularly involving the 
left extremity or both extremities, climbing, carrying with 
both hands or with his left hand, lifting and handling, 
jumping, running, or twisting and turning trunk."  The report 
concluded with diagnoses of tendonitis of the forearms, 
degenerative joint disease of the right knee and cervical 
spine and herniated disc with lumbar disc syndrome.

A treatment report, dated in December 1997, noted the 
veteran's complaints of low back pain.  Physical examination 
of the veteran's back revealed a full range of motion with 
some pain to flexion and left lateral flexion.  The report 
also noted findings of no deformity, increased heat or 
erythema.  Straight leg raising tests were negative, and deep 
tendon reflexes were symmetrical.  Muscle strength was 
reportedly 5/5.  The report concluded with an assessment of 
low back pain with herniated nucleus populus, at L5-S1.

III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  

	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

A.  Intervertebral Disc Syndrome, Lumbar Spine

The veteran's service-connected intervertebral disc syndrome, 
lumbar spine, is currently evaluated as 40 percent disabling 
pursuant to Diagnostic Codes 5293 and 5295.  

Diagnostic Code 5293 relates to intervertebral disc syndrome.  
In determining the proper evaluation for degenerative disc 
disease, consideration is given to the following: 
postoperative results of surgery, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc(s), and the frequency and severity of attacks.  The 
veteran's current disability rating of 40 percent 
contemplates a severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief. 38 C.F.R. Part 
4, § 4.71a-26, Diagnostic Code 5293 (1999).  The next higher 
rating of 60 percent contemplates a pronounced intervertebral 
disc syndrome with persistent symptoms.

The ratings criteria outlined in Diagnostic Code 5293 suggest 
that intervertebral disc syndrome is a disorder characterized 
by certain neurological symptoms and that attacks of these 
symptoms recur with greater or lesser frequency and that 
these attacks are punctuated by periods of intermittent 
relief of varying duration. See VA O.G.C. Prec. Op. 36-97 at 
2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 38 
C.F.R. 4.71a, describes disability due to [Intervertebral 
Disc Syndrome] in terms of 'symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc."').  The greater 
the frequency of the attacks and the lesser the duration of 
the intermittent periods of relief, the higher the rating.

In addressing Diagnostic Code 5293, VA General Counsel has 
concluded that this rating section involves a component of 
limitation of range of motion, and therefore, a veteran could 
not receive a separate rating for intervertebral disc 
syndrome and also be rated under Diagnostic Code 5292, 
relating to limitation of motion of the spine, because to do 
so would constitute evaluation of an identical manifestation 
of the same disability under two different diagnoses.  See 
38 C.F.R. §§ 4.7, 4.14 (1999); VAOPGCPREC 36-97 (December 12, 
1997).  However, because Diagnostic Code 5293 does contain a 
limitation of motion component, the Board must apply 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  See 
VAOPGCPREC 9-98 (August 14, 1998); Smallwood v. Brown, 10 
Vet. App. 93, 99 (1999).

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 40 percent disability rating is warranted for 
symptoms of a severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A higher disability 
rating is not available under Diagnostic Code 5295.

Furthermore, the Board has considered potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the appellant. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5285, 
relating to fractured vertebra, provides for a 60 percent 
disability rating where there are residuals of fractured 
vertebra without cord involvement and abnormal mobility 
requiring neck brace.  Diagnostic Code 5286, relating to 
complete bony fixation (ankylosis) of the spine, provides for 
a 60 percent disability rating where there is ankylosis of 
the spine at a favorable angle.  

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased initial disability 
evaluation in excess of 40 percent for his service-connected 
intervertebral disc syndrome, lumbar spine.  The veteran's 
most recent treatment report, dated in December 1997, noted 
that his back had a full range of motion with some pain to 
flexion and left lateral flexion.  No deformity, increased 
heat or erythema was detected.  Straight leg raising tests 
were negative and deep tendon reflexes were symmetrical.  The 
report also noted muscle strength in the back of 5/5.  The 
report of his functional capacity assessment, dated in March 
1997, noted the veteran's complaints of constant pain in the 
lumbar spine.  The report also noted, however, that he "has 
normal spinal musculature and good active range of motion."  
The report of the veteran's June 1996 VA examination for 
diseases or injuries of the spinal cord noted that the 
veteran complaints of back pain that "comes and goes 
depending on his activity."  Physical examination revealed 
mild tenderness over the muscles of the lumbar spine.  No 
fixed deformities or postural abnormalities were noted.  The 
report also found "no neurological involvement."  Range of 
motion testing of the lumbar spine revealed forward flexion 
to 80 degrees, backward extension to 10 degrees, left lateral 
flexion to 20 degrees and right lateral flexion to 15 
degrees.  The report also noted some pain on the extremes of 
the flexion and extension.

In view of these findings, including the lack of evidence to 
establish symptomatology such as to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
initial disability evaluation beyond the currently assigned 
40 percent is not shown.  There is no objective evidence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

In reaching this conclusion, consideration has been given to 
functional impairment due to pain, 38 C.F.R. §§ 4.10, 4.40 
(1999), Deluca v. Brown, 8 Vet. App. 202; however, in view of 
the above, any pain affecting strength and motion is not 
shown to a degree beyond that contemplated by the current 
schedular evaluation of 40 percent.  Although the veteran was 
noted to have shown objective signs of pain of extreme 
motion, the range of motion exhibited by his lumbar spine is 
substantial.  The report of his March 1997 functional 
capacity assessment noted findings of a "normal spinal 
musculature and good active range of motion."  There is no 
sign of atrophy in the musculature of the veteran's back.  
The December 1997 treatment report noted lumbar spine muscle 
strength of 5/5.  Despite the veteran's complaints at that 
time of pain on flexion and lateral flexion, his lumbar spine 
was noted to have a full range of motion.  Similar findings 
were noted on the veteran's June 1996 VA examination for 
diseases or injuries of the spinal cord.  While the Board 
considers the veteran's symptoms from his service-connected 
low back disorder to be significant, they are not shown to 
warrant a disability rating in excess of the currently 
assigned 40 percent. See Sanchez-Benitez v. West 13 Vet. App. 
282 (1999); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (1999).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
veteran's service-connected intervertebral disc syndrome, 
lumbar spine, is not inadequate.  As the schedular criteria 
provide a basis to award increased compensation for the low 
back disability, which have been considered, as discussed 
above, it does not appear that there are any "exceptional or 
unusual" circumstances indicating that the rating schedule 
is inadequate to compensate the appellant for this 
disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization in the remote 
or recent past for his low back disability.  The vocational 
rehabilitation report, dated in January 1997, noted that the 
veteran's best course of action would be to "continue to do 
electrical work involving primarily inside work on houses."  
Although clearly not asymptomatic, there appears to be no 
specific evidence of "marked interference" in employment as 
a result of this disability beyond that contemplated by the 
regular schedular standards.  Thus, in the absence of any 
evidence that reflects that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board therefore concludes that the initial disability 
evaluation currently assigned accurately reflects the degree 
of disability produced as a result of the veteran's lumbar 
spine pathology.  The evidence for and against the claim is 
not in relative equipoise; therefore no reasonable doubt 
issue is raised. 38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. 
§ 3.102 (1999).

B.  Intervertebral Disc Syndrome, Cervical Spine

The veteran's service-connected intervertebral disc syndrome, 
cervical spine, is currently rated as noncompensable under 
Diagnostic Code 5293, relating to intervertebral disc 
syndrome.  In determining the proper evaluation for 
degenerative disc disease, consideration is given to the 
following: postoperative results of surgery, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc(s), and the frequency and severity of 
attacks.  The veteran's current noncompensable (0 percent) 
rating contemplates a postoperative, cured, condition.  The 
next higher rating, 10 percent, contemplates a mild 
intervertebral disc syndrome.  A 20 percent evaluation 
contemplates a moderate intervertebral disc syndrome with 
recurring attacks.  The next higher rating of 40 percent 
contemplates a severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief. 38 C.F.R. Part 
4, § 4.71a-26, Diagnostic Code 5293 (1999).

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected intervertebral 
disc syndrome, cervical spine, is most appropriately rated as 
10 percent disabling pursuant to Diagnostic Code 5293.  The 
report of the veteran's functional capacity assessment, dated 
in March 1997, noted "pain in the cervical spine area when 
looking upward and to the left."  The report of a VA 
examination for disease and injuries of the spinal cord, 
performed in June 1996, noted pain with palpation at C6-C7.  
An X-ray examination of the veteran's cervical spine revealed 
considerable narrowing between C3-C4. C4-C5 and C5-C6 of the 
cervical vertebrae.  Given the veteran's complaints of pain 
and the objective manifestations noted herein, the Board 
concludes that the symptoms of his service-connected 
intervertebral disc syndrome, cervical spine, more nearly 
approach those required for the next higher rating, and is 
most appropriately rated as 10 percent disabling under 
Diagnostic Code 5253.

Having so determined, it is now incumbent upon the Board to 
ascertain whether a rating greater than 10 percent can be 
granted.  The evidence of record does not show objective 
symptoms of a moderate intervertebral disc syndrome, with 
recurring attacks.  Accordingly, a higher rating is not 
warranted under Diagnostic Code 5293.  A treatment report, 
dated in December 1997, noted that the veteran's back 
revealed a full range of motion with some pain and left 
lateral flexion.  The report also noted that straight leg 
raise tests were negative and that deep tendon reflexes were 
symmetrical.  Muscle strength testing revealed findings of 
5/5.  Despite the veteran's complaints of pain in the 
cervical area, the March 1997 functional capacity assessment 
noted that he had no neurological dysfunction and that he had 
normal spinal musculature with a good range of motion.  The 
January 1997 vocational rehabilitation examination report 
noted that the veteran exhibited "almost full range of motion 
of the spine" and "no neurological abnormalities in the 
extremities."  The report of his VA examination for diseases 
or injuries of the spinal cord noted that the veteran was 
able to turn his head to the right 60 degrees, to the left 60 
degrees, upward 70 degrees and downward 65 degrees.  Weakness 
and atrophy, indicating disuse, were not noted in the record, 
and there is no objective evidence of excess fatigability, 
incoordination, or weakened movement to demonstrate 
additional functional impairment beyond that contemplated in 
a 10 percent disability rating.

The Board has considered potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Pursuant to Diagnostic Code 5290, used in 
rating limitation of motion of the cervical spine, a 20 
percent rating contemplates moderate limitation of motion.  A 
40 percent rating, the highest rating assignable under this 
code contemplates severe limitation of motion of the lumbar 
spine.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5290 
(1999).  As noted above, range of motion testing of the 
veteran's spine revealed that he was able to turn his head to 
the right 60 degrees, to the left 60 degrees, upward 70 
degrees and downward 65 degrees.  Accordingly, even with due 
consideration to the veteran's complaints of pain on motion, 
the evidence of record does not support a disability rating 
in excess of 10 percent pursuant to Diagnostic Code 5293. See 
DeLuca, supra.  

Based upon the facts and circumstances noted above, the Board 
concludes that the veteran's service-connected intervertebral 
disc syndrome, cervical spine, is most appropriately rated as 
10 percent disabling.  

C.  Tendonitis of the Left (Minor) Upper Extremity

The veteran's service-connected tendonitis of the left upper 
extremity is currently evaluated under the provisions of 
Diagnostic Code 5024, which provides that tenosynovitis will 
be evaluated under the provisions of Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.

Limitation of motion of the minor arm to 25 degrees or less 
from the side warrants a 30 percent evaluation.  Limitation 
of motion of the minor arm to midway between the side and 
shoulder level warrants a 20 percent evaluation.  Limitation 
of the minor arm at shoulder level warrants a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased initial disability 
evaluation in excess of 10 percent for his service-connected 
tendonitis of the left (minor) upper extremity.  The report 
of a functional capacity assessment, dated in March 1997, 
noted that the veteran "has normal strength and function in 
his upper extremities with the exception of some very slight 
weakness in the left shoulder with a strength grade of 4/5."  
The report also noted that the veteran, from a standing 
position, is able to reach and retrieve a 10-pound toolbox 
from an overhead shelf with both hands.  The report of a 
vocational rehabilitation examination, dated in January 1997, 
noted that the veteran expressed a vague complaint of 
intermittent soreness in his arms "which has not been 
disabling."  Physical examination revealed no neurological 
abnormalities in the extremities.  A VA general physical 
examination, performed in June 1996, noted the veteran's 
complaints of occasional pain in his upper arms and forearms.  
He reported, however, that "he has not had this problem 
recently."  The report of the veteran's discharge 
examination, performed in March 1996, noted that his upper 
extremities were normal.  Given that the veteran has 
essentially normal function in the left shoulder, with only 
"very slight weakness" and occasional pain, he does not meet 
the criteria for an evaluation in excess of 10 percent under 
the pertinent diagnostic codes discussed above.  Therefore, 
the Board concludes that the weight of the evidence is 
against the claim for a higher original rating at any time 
since the effective date of the grant of service connection.


D.  Tendonitis of the Right (Major) Upper Extremity

The veteran's tendonitis of the right upper extremity is 
currently evaluated under the provisions of Diagnostic Code 
5024, which provide that tenosynovitis will be evaluated 
under the provisions of Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.

Limitation of motion of the major arm to 25 degrees or less 
from the side warrants a 40 percent evaluation.  Limitation 
of motion of the major arm to midway between the side and 
shoulder level warrants a 30 percent evaluation.  Limitation 
of the major arm to shoulder level warrants a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased (compensable) initial 
disability evaluation for his service-connected tendonitis of 
the right upper extremity.  The report of a functional 
capacity assessment, dated in March 1997, noted that the 
veteran "has normal strength and function in his upper 
extremities . . . with a strength grade of 4/5."  The report 
also noted that the veteran, from a standing position, is 
able to reach and retrieve a 10-pound toolbox from an 
overhead shelf with both hands.  The report of a vocational 
rehabilitation examination, dated in January 1997, noted that 
the veteran expressed a vague complaint of soreness in his 
arms "which comes and goes and which has not been disabling."  
Physical examination revealed no neurological abnormalities 
in the extremities.  A VA general physical examination, 
performed in June 1996, noted the veteran's complaints of 
occasional pain in his upper arms and forearms.  He also 
indicated that "he has not had this problem recently."  Given 
that the veteran has normal strength and function in his 
right shoulder, he does not meet the criteria for a 
compensable evaluation under the pertinent diagnostic codes 
discussed above.  Therefore, the Board concludes that the 
weight of the evidence is against the claim for a higher 
(compensable) original rating at any time since the effective 
date of the grant of service connection.

E.  Chondromalacia Patella, Right Knee

The veteran's service-connected chondromalacia patella, right 
knee, is currently evaluated as 10 percent disabling pursuant 
to Diagnostic Code 5257.  Pursuant to Diagnostic Code 5257, a 
slight impairment of the knee manifested by recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation.  A moderate impairment warrants a 20 
percent disability evaluation and a severe impairment 
warrants a 30 percent disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
service-connected chondromalacia patella, right knee, is 
appropriately evaluated at the 10 percent disability level.  
The report of a March 1997 functional capacity assessment 
noted that the veteran "has normal function in his lower 
extremities."  The report also noted that the veteran "is 
able to squat in order to place 24 cans from a 19 [inch] 
shelf to a floor-level shelf in 40 seconds."  The report of a 
vocational rehabilitation examination, dated in January 1997, 
noted the veteran's complaints of "occasional soreness in the 
knee."  The report also noted, however, that the veteran 
walked with a normal gait and that physical examination of 
the right knee was "normal."  X-ray examination of the right 
knee was also reported to be normal.  A treatment report, 
dated December 1996, noted that the veteran's right knee was 
"a little swollen as compared with the left."  The report 
also noted a popping noise on manipulation.  Physical 
examination, however, revealed a full range of motion.  A VA 
examination for joints, performed in June 1996, noted that 
the right knee appeared to be fairly normal, with no 
swelling, deformity, subluxation or lateral instability.  The 
report also noted that the veteran's right knee was nontender 
with palpation.  The report concluded with an impression of a 
normal right knee.  The report of the VA general physical 
examination, performed in June 1996, noted a diagnosis of 
history of right knee pain; however, "[n]ormal evaluation of 
right knee today."

While the veteran has complaints of pain and swelling, these 
complaints, without an objective showing of impaired 
function, appear to justify a rating no higher than the 
current 10 percent evaluation assigned.  The objective 
manifestations, together with the veteran's complaints, 
indicate that the veteran's service-connected chondromalacia 
patella, right knee, is no more than slight in nature and 
does not meet the criteria for an increased evaluation.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  See e.g. 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1997) and Deluca v. Brown, 8 
Vet. App. 202.  

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589.  
Although the record revealed a diagnosis of degenerative 
arthritis of the right knee, recent X-ray examinations of the 
veteran's right knee have failed to confirm the presence of 
that condition. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Moreover, there is no significant limitation of motion of the 
right knee or impairment of the tibia such as to warrant an 
increased disability evaluation pursuant to Diagnostic Codes 
5256, 5260 or 5261. 

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased disability evaluation in excess 
of 10 percent for the veteran's service-connected 
chondromalacia patella, right knee, has not been shown.



ORDER

Entitlement to an increased initial disability evaluation, in 
excess of 40 percent, for service-connected intervertebral 
disc syndrome, lumbar spine, is denied.

An increased initial disability rating of 10 percent, and not 
in excess thereof, is granted for the veteran's service-
connected intervertebral disc syndrome, cervical spine, 
subject to the law and regulations governing the payment of 
monetary awards.

Entitlement to an increased initial disability evaluation, in 
excess of 10 percent, for service-connected tendonitis of the 
left upper extremity, is denied.

Entitlement to an increased (compensable) initial disability 
evaluation for service-connected tendonitis of the right 
upper extremity, is denied.

Entitlement to an increased initial disability evaluation, in 
excess of 10 percent, for service-connected chondromalacia 
patella, right knee, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

